Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine appliance and drive assembly of independent claims 1, 10, and 19 comprising, inter alia, an agitator drive shaft extending along a drive axis from a first end to a second end, the second end defining a mounting portion about the drive axis, the mounting portion comprising a curved face and a recessed face, the curved face being defined along a semi-circular profile, the semi-circular profile extending circumferentially about the drive axis, and the recessed face being defined radially-inward from the semi-circular profile to define a circumferential gap about the drive axis; and a motor operably connected to the agitator drive shaft to drive rotation thereof, the motor comprising a rotor fixed to the agitator drive shaft at the second end, the rotor defining a central aperture along the drive axis, the central aperture defining an interior profile complementary to the mounting portion of the agitator drive shaft, and a stator rotationally fixed and positioned radially inward from the rotor, wherein the rotor comprises a sheet metal sub-frame defining the central aperture and a polymer body molded on the sheet metal sub-frame.  Such configuration allows the agitator drive shaft to be attached to the rotor without requiring an expensive or complex assembly wherein the agitator drive shaft has an integral spline joining the agitator drive shaft and rotor (see Applicant’s specification at ¶ [0073]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711